Exhibit 10.1

COMMERCIAL PAPER DEALER AGREEMENT


4(2) PROGRAM



between

Federated Department Stores, Inc., as Issuer

and

Banc of America Securities LLC, as Dealer

Concerning Notes to be issued pursuant to an Issuing and Paying Agency Agreement
dated as of January 30, 1997 between the Issuer and Citibank, N.A., as Issuing
and Paying Agent

Dated as of

September 30, 2004

 


COMMERCIAL PAPER DEALER AGREEMENT

    This agreement ("Agreement") sets forth the understandings between the
Issuer and the Dealer, each named on the cover page hereof, in connection with
the issuance and sale by the Issuer of its short-term promissory notes (the
"Notes") through the Dealer.

    Certain terms used in this Agreement are defined in Section 6 hereof.

    The Addendum to this Agreement, and any Annexes or Exhibits described in
this Agreement or such Addendum, are hereby incorporated into this Agreement and
made fully a part hereof.

Section 1.     Offers, Sales and Resales of Notes.
 1. While (i) the Issuer has and shall have no obligation to sell the Notes to
    the Dealer or to permit the Dealer to arrange any sale of the Notes for the
    account of the Issuer, and (ii) the Dealer has and shall have no obligation
    to purchase the Notes from the Issuer or to arrange any sale of the Notes
    for the account of the Issuer, the parties hereto agree that in any case
    where the Dealer purchases Notes from the Issuer, or arranges for the sale
    of Notes by the Issuer, such Notes will be purchased or sold by the Dealer
    in reliance on the representations, warranties, covenants and agreements of
    the Issuer contained herein or made pursuant hereto and on the terms and
    conditions and in the manner provided herein.
 2. So long as this Agreement shall remain in effect, and in addition to the
    limitations contained in Section 1.7 hereof, the Issuer shall not, without
    the consent of the Dealer, offer, solicit or accept offers to purchase, or
    sell, any Notes except (a) in transactions with one or more dealers which
    may from time to time after the date hereof become dealers with respect to
    the Notes by executing with the Issuer one or more agreements which contain
    provisions substantially identical to those contained in Section 1 of this
    Agreement, of which the Issuer hereby undertakes to provide the Dealer
    prompt notice or (b) in transactions with the other dealers listed on the
    Addendum hereto, which are executing agreements with the Issuer which
    contain provisions substantially identical to Section 1 of this Agreement
    contemporaneously herewith. In no event shall the Issuer offer, solicit or
    accept offers to purchase, or sell, any Notes directly on its own behalf in
    transactions with persons other than broker-dealers as specifically
    permitted in this Section 1.2.
 3. The Notes shall be in a minimum denomination of $250,000 or integral
    multiples of $1,000 in excess thereof, will bear such interest rates, if
    interest bearing, or will be sold at such discount from their face amounts,
    as shall be agreed upon by the Dealer and the Issuer, shall have a maturity
    not exceeding 270 days from the date of issuance (exclusive of days of
    grace) and shall not contain any provision for extension, renewal or
    automatic "rollover."
 4. The authentication and issuance of, and payment for, the Notes shall be
    effected in accordance with the Issuing and Paying Agency Agreement, and the
    Notes shall be either individual physical certificates or book-entry notes
    evidenced by a Master Note registered in the name of DTC or its nominee, in
    the form or forms annexed to the Issuing and Paying Agency Agreement. The
    Dealer agrees to keep confidential the user number identification and
    password given to it pursuant to the Issuing and Paying Agency Agreement.
 5. If the Issuer and the Dealer shall agree on the terms of the purchase of any
    Note by the Dealer or the sale of any Note arranged by the Dealer
    (including, but not limited to, agreement with respect to the date of issue,
    purchase price, principal amount, maturity and interest rate (in the case of
    interest-bearing Notes) or discount thereof (in the case of Notes issued on
    a discount basis), and appropriate compensation for the Dealer's services
    hereunder) pursuant to this Agreement, the Issuer shall cause such Note to
    be issued and delivered in accordance with the terms of the Issuing and
    Paying Agency Agreement and payment for such Note shall be made by the
    purchaser thereof, either directly or through the Dealer, to the Issuing and
    Paying Agent, for the account of the Issuer. Except as otherwise agreed, in
    the event that the Dealer is acting as an agent and a purchaser shall either
    fail to accept delivery of or make payment for a Note on the date fixed for
    settlement, the Dealer shall promptly notify the Issuer, and if the Dealer
    has theretofore paid the Issuer for the Note, the Issuer will promptly
    return such funds to the Dealer against its return of the Note to the
    Issuer, in the case of a certificated Note, and upon notice of such failure
    in the case of a book-entry Note. If such failure occurred for any reason
    other than default by the Dealer, the Issuer shall reimburse the Dealer on
    an equitable basis for the Dealer's loss of the use of such funds for the
    period such funds were credited to the Issuer's account.
 6. The Dealer and the Issuer hereby establish and agree to observe the
    following procedures in connection with offers, sales and subsequent resales
    or other
    transfers of the Notes:
     a. Offers and sales of the Notes by or through the Dealer shall be, made
        only to: (i) investors reasonably believed by the Dealer to be Qualified
        Institutional Buyers ("QIBs"), Institutional Accredited Investors or
        Sophisticated Individual Accredited Investors and (ii) non-bank
        fiduciaries or agents that will be purchasing Notes for one or more
        accounts, each of which is reasonably believed by the Dealer to be an
        Institutional Accredited Investor or Sophisticated Individual
        Accredited Investor.
     b. Resales and other transfers of the Notes by the holders thereof shall be
        made only in accordance with the restrictions in the legend described in
        clause (e) below.
     c. No general solicitation or general advertising shall be used in
        connection with the offering of the Notes. Without limiting the
        generality of the foregoing, without the prior written approval of the
        Dealer, the Issuer shall not issue any press release or place or publish
        any "tombstone" or other advertisement relating to the Notes. The Dealer
        shall not use any materials other than the Private Placement Memorandum
        as then approved by the Issuer (or such other materials as may from time
        to time be approved by the Issuer) in connection with the offer and
        sale of the Notes.
     d. No sale of Notes to any one purchaser shall be for less than $250,000
        principal or face amount, and no Note shall be issued in a smaller
        principal or face amount. If the purchaser is a non-bank fiduciary
        acting on behalf of others, each person for whom such purchaser is
        acting must purchase at least $250,000 principal or face amount of
        Notes.
     e. Offers and sales of the Notes by the Issuer through the Dealer acting as
        agent for the Issuer shall be made in accordance with Rule 506 under the
        Securities Act, and shall be subject to the restrictions described in
        the legend appearing on Exhibit A hereto. A legend substantially to the
        effect of such Exhibit A shall appear as part of the Private Placement
        Memorandum used in connection with offers and sales of Notes hereunder,
        as well as on each individual certificate representing a Note and each
        Master Note representing book-entry Notes offered and sold pursuant to
        this Agreement.
     f. The Dealer shall furnish or shall have furnished to each purchaser of
        Notes for which it has acted as the Dealer a copy of the then-current
        Private Placement Memorandum unless such purchaser has previously
        received a copy of the Private Placement Memorandum as then in effect.
        The Private Placement Memorandum shall expressly state that any person
        to whom Notes are offered shall have an opportunity to ask questions of,
        and receive information from, the Issuer and the Dealer and shall
        provide the names, addresses and telephone numbers of the persons from
        whom information regarding the Issuer may be obtained.
     g. The Issuer agrees, for the benefit of the Dealer and each of the holders
        and prospective purchasers from time to time of the Notes that, if at
        any time the Issuer shall not be subject to Section 13 or 15(d) of the
        Exchange Act, the Issuer will furnish, upon request and at its expense,
        to the Dealer and to holders and prospective purchasers of Notes
        information required by Rule 144A(d)(4)(i) in compliance with Rule
        144A(d).
     h. In the event that any Note offered or to be offered by the Dealer would
        be ineligible for resale under Rule 144A, the Issuer shall immediately
        notify the Dealer (by telephone, confirmed in writing) of such fact and
        shall promptly prepare and deliver to the Dealer an amendment or
        supplement to the Private Placement Memorandum describing the Notes that
        are ineligible, the reason for such ineligibility and any other relevant
        information relating thereto.
     i. The Issuer represents that it is not currently issuing commercial paper
        in the United States market in reliance upon, and in compliance with,
        the exemption provided by Section 3(a)(3) of the Securities Act.
        However, the Issuer agrees that if the Issuer were to issue such 3(a)(3)
        commercial paper, (a) the proceeds from the sale of the Notes would be
        segregated from the proceeds of the sale of any such commercial paper by
        being placed in a separate account; (b) the Issuer would institute
        appropriate corporate procedures to ensure that the offers and sales of
        notes issued by the Issuer pursuant to the Section 3(a)(3) exemption
        would not be integrated with offerings and sales of Notes hereunder; and
        (c) the Issuer would comply with each of the requirements of Section
        3(a)(3) of the Securities Act in selling commercial paper or other
        short-term debt securities other than the Notes in the United States.
     j. The Issuer hereby agrees that, not later than 15 days after the first
        sale of Notes as contemplated by this Agreement, it will file with the
        SEC a notice on Form D in accordance with Rule 503 under the Securities
        Act and that it will thereafter file such amendments to such notice as
        Rule 503 may require.
        

 7. The Issuer hereby represents and warrants to the Dealer, in connection with
    offers; sales and resales of Notes, as follows:
     a. The Issuer hereby confirms to the Dealer that (except as permitted by
        Section 1.6(i)) within the preceding six months neither the Issuer nor
        any person other than the Dealer or the other dealers referred to in
        Section 1.2 hereof acting on behalf of the Issuer has offered or sold
        any Notes, or any substantially similar security of the Issuer
        (including, without limitation, medium-term notes issued by the Issuer),
        to, or solicited offers to buy any such security from, any person other
        than the Dealer or the other dealers referred to in Section 1.2 hereof
        (including for purposes of this Section 1.7(a) other dealers who would
        be so referred to but for the fact that they executed agreements of the
        type referred to in such Section 1.2 prior to the date hereof). The
        Issuer also agrees that (except as permitted by Section 1.6(i)), as long
        as the Notes are being offered for sale by the Dealer and the other
        dealers referred to in Section 1.2 hereof as contemplated hereby and
        until at least six months after the offer of Notes hereunder has been
        terminated, neither the Issuer nor any person other than the Dealer or
        the other dealers referred to in Section 1.2 hereof (except as
        contemplated by Section 1.2 hereof) will offer the Notes or any
        substantially similar security of the Issuer for sale to, or solicit
        offers to buy any such security from, any person other than the Dealer
        or the other dealers referred to in Section 1.2 hereof, it being
        understood that such agreement is made with a view to bringing the offer
        and sale of the Notes within the exemption provided by Section 4(2) of
        the Securities Act and Rule 506 thereunder and shall survive any
        termination of this Agreement. The Issuer hereby represents and warrants
        that it has not taken or omitted to take, and will not take or omit to
        take, any action that would cause the offering and sale of Notes
        hereunder to be integrated with any other offering of securities,
        whether such offering is made by the Issuer or some other party or
        parties.
     b. In the event that the Dealer purchases Notes as principal and does not
        resell such Notes on the day of such purchase, to the extent necessary
        to comply with Regulation T and the interpretations thereunder, the
        Dealer will sell such Notes either (i) only to offerees it reasonably
        believes to be QIBs or to QIBs it reasonably believes are acting for
        other QIBs, in each case in accordance with Rule 144A or (ii) in a
        manner which would not cause a violation of Regulation T and the
        interpretations thereunder.
        

Section 2.     Representations and Warranties of Issuer.

The Issuer represents and warrants that:

 1.  The Issuer is a corporation duly organized, validly existing and in good
     standing under the laws of the jurisdiction of its incorporation and has
     all the requisite power and authority to execute, deliver and perform its
     obligations under the Notes, this Agreement and the Issuing and Paying
     Agency Agreement.
 2.  This Agreement and the Issuing and Paying Agency Agreement have been duly
     authorized, executed and delivered by the Issuer and constitute legal,
     valid and binding obligations of the Issuer enforceable against the Issuer
     in accordance with their terms, subject to applicable bankruptcy,
     insolvency and similar laws affecting creditors' rights generally, and
     subject, as to enforceability, to general principles of equity (regardless
     of whether enforcement is sought in a proceeding in equity or at law).
 3.  The Notes have been duly authorized, and when issued as provided in the
     Issuing and Paying Agency Agreement, will be duly and validly issued and
     will constitute legal, valid and binding obligations of the Issuer
     enforceable against the Issuer in accordance with their terms, subject to
     applicable bankruptcy, insolvency and similar laws affecting creditors'
     rights generally, and subject, as to enforceability, to general principles
     of equity (regardless of whether enforcement is sought in a proceeding in
     equity or at law).
 4.  The offer and sale of Notes in the manner contemplated hereby do not
     require registration of the Notes under the Securities Act, pursuant to the
     exemption from registration contained in Section 4(2) thereof and
     Regulation D thereunder, and no indenture in respect of the Notes is
     required to be qualified under the Trust Indenture Act of 1939, as amended.
     Neither the Issuer nor any affiliate (as defined in Regulation 501(b) of
     Regulation D), will sell, offer for sale or solicit offers to buy or
     otherwise negotiate in respect of any security (as defined in the
     Securities Act) which will be integrated with the sale of the Notes in a
     manner which would require the registration of the Notes under the
     Securities Act.
 5.  The Notes will rank at least pari passu with all other unsecured and
     unsubordinated indebtedness of the Issuer.
 6.  Except as provided in Section 1.6(j), no consent or action of, or filing or
     registration with, any governmental or public regulatory body or authority,
     including the SEC, is required to authorize, or is otherwise required in
     connection with the execution, delivery or performance of this Agreement,
     the Notes or the Issuing and Paying Agency Agreement, except as may be
     required by the securities or Blue Sky laws of the various states in
     connection with the offer and sale of the Notes.
 7.  Neither the execution and delivery of this Agreement and the Issuing and
     Paying Agency Agreement, nor the issuance of the Notes in accordance with
     the Issuing and Paying Agency Agreement, nor the fulfillment of or
     compliance with the terms and provisions hereof or thereof by the Issuer,
     will (i) result in the creation or imposition of any mortgage, lien, charge
     or encumbrance of any nature whatsoever upon any of the properties or
     assets of the Issuer, or (ii) violate or result in a breach or a default
     under any of the terms of the Issuer's charter documents or by-laws, any
     contract or instrument to which the Issuer is a party or by which it or its
     property is bound, or any law or regulation, or any order, writ, injunction
     or decree of any court or government instrumentality, to which the Issuer
     is subject or by which it or its property is bound, which breach or default
     might have a material adverse effect on the condition (financial or
     otherwise), operations or business prospects of the Issuer or the ability
     of the Issuer to perform its obligations under this Agreement, the Notes or
     the Issuing and Paying Agency Agreement.
 8.  There is no litigation or governmental proceeding pending, or to the
     knowledge of the Issuer threatened, against or affecting the Issuer or any
     of its subsidiaries which might result in a material adverse change in the
     condition (financial or otherwise), operations or business prospects of the
     Issuer or the ability of the Issuer to perform its obligations under this
     Agreement, the Notes or the Issuing and Paying Agency Agreement.
 9.  The Issuer is not an "investment company" or an entity "controlled" by an
     "investment company" within the meaning of the Investment Company Act of
     1940, as amended.
 10. Neither the Private Placement Memorandum nor the Company Information
     contains any untrue statement of a material fact or omits to state a
     material fact required to be stated therein or necessary to make the
     statements therein, in light of the circumstances under which they were
     made, not misleading, provided that the Issuer makes no representation and
     warranty regarding the Dealer Information.
 11. Each (a) issuance of Notes by the Issuer hereunder and (b) amendment or
     supplement of the Private Placement Memorandum shall be deemed a
     representation and warranty by the Issuer to the Dealer, as of the date
     thereof, that, both before and after giving effect to such issuance and
     after giving effect to such amendment or supplement, (i) the
     representations and warranties given by the Issuer set forth above in this
     Section 2 remain true and correct on and as of such date as if made on and
     as of such date, (ii) in the case of an issuance of Notes, the Notes being
     issued on such date have been duly and validly issued and constitute legal,
     valid and binding obligations of the Issuer, enforceable against the Issuer
     in accordance with their terms, subject to applicable bankruptcy,
     insolvency and similar laws affecting creditors' rights generally and
     subject, as to enforceability, to general principles of equity (regardless
     of whether enforcement is sought in a proceeding in equity or at law) and
     (iii) in the case of an issuance of Notes, since the date of the most
     recent Private Placement Memorandum, there has been no material adverse
     change in the condition (financial or otherwise), operations or business
     prospects of the Issuer which has not been disclosed to the Dealer in
     writing.
     

Section 3.     Covenants and Agreements of Issuer.

The Issuer covenants and agrees that:

 1. The Issuer will give the Dealer prompt notice (but in any event prior to any
    subsequent issuance of Notes hereunder) of any amendment to, modification of
    or waiver with respect to, the Notes or the Issuing and Paying Agency
    Agreement, including a complete copy of any such amendment, modification or
    waiver.
 2. The Issuer shall, whenever there shall occur any change in the Issuer's
    condition (financial or otherwise), operations or business prospects or any
    development or occurrence in relation to the Issuer that would be material
    to holders of the Notes or potential holders of the Notes (including any
    downgrading or receipt of any notice of intended or potential downgrading or
    any review for potential change in the rating accorded any of the Issuer's
    securities by any nationally recognized statistical rating organization
    which has published a rating of the Notes), promptly, and in any event prior
    to any subsequent issuance of Notes hereunder, notify the Dealer (by
    telephone, confirmed in writing) of such change, development or occurrence.
 3. The Issuer shall from time to time furnish to the Dealer such information as
    the Dealer may reasonably request, including, without limitation, any press
    releases or material provided by the Issuer to any national securities
    exchange or rating agency, regarding (i) the Issuer's operations and
    financial condition, (ii) the due authorization and execution of the Notes
    and (iii) the Issuer's ability to pay the Notes as they mature.
 4. The Issuer will take all such action as the Dealer may reasonably request to
    ensure that each offer and each sale of the Notes will comply with any
    applicable state Blue Sky laws; provided, however, that the Issuer shall not
    be obligated to file any general consent to service of process or to qualify
    as a foreign corporation in any jurisdiction in which it is not so qualified
    or subject itself to taxation in respect of doing business in any
    jurisdiction in which it is not otherwise so subject.
 5. The Issuer will not be in default of any of its obligations hereunder, under
    the Notes or under the Issuing and Paying Agency Agreement, at any time that
    any of the Notes are outstanding.
 6. The Issuer shall not issue Notes hereunder until the Dealer shall have
    received (a) an opinion of counsel to the Issuer, addressed to the Dealer,
    satisfactory in form and substance to the Dealer, (b) a copy of the executed
    Issuing and Paying Agency Agreement as then in effect, (c) a copy of
    resolutions adopted by the Board of Directors of the Issuer, satisfactory in
    form and substance to the Dealer and certified by the Secretary or similar
    officer of the Issuer, authorizing execution and delivery by the Issuer of
    this Agreement, the Issuing and Paying Agency Agreement and the Notes and
    consummation by the Issuer of the transactions contemplated hereby and
    thereby, (d) prior to the issuance of any Notes represented by a book-entry
    note registered in the name of DTC or its nominee, a copy of the executed
    Letter of Representations among the Issuer, the Issuing and Paying Agent and
    DTC and (e) such other certificates, opinions, letters and documents as the
    Dealer shall have reasonably requested.
 7. The Issuer shall reimburse the Dealer for all of the Dealer's out-of-pocket
    expenses related to this Agreement, including expenses incurred in
    connection with its preparation and negotiation, and the transactions
    contemplated hereby (including, but not limited to, the printing and
    distribution of the Private Placement Memorandum), and, if applicable, for
    the reasonable fees and out-of-pocket expenses of the Dealer's counsel.
    

Section 4.     Disclosure.
 1. The Private Placement Memorandum and its contents (other than the Dealer
    Information) shall be the sole responsibility of the Issuer. The Private
    Placement Memorandum shall contain a statement expressly offering an
    opportunity for each prospective purchaser to ask questions of, and receive
    answers from, the Issuer concerning the offering of Notes and to obtain
    relevant additional information which the Issuer possesses or can acquire
    without unreasonable effort or expense.
 2. The Issuer agrees to promptly furnish the Dealer the Company Information as
    it becomes available.
 3. a. The Issuer further agrees to notify the Dealer promptly upon the
    occurrence of any event relating to or affecting the Issuer that would cause
    the Company Information then in existence to include an untrue statement of
    a material fact or to omit to state a material fact necessary in order to
    make the statements contained therein, in light of the circumstances under
    which they are made, not misleading.

>  b. In the event that the Issuer gives the Dealer notice pursuant to
>     Section 4.3(a) and the Dealer notifies the Issuer that it then has Notes
>     it is holding in inventory, the Issuer agrees promptly to supplement or
>     amend the Private Placement Memorandum so that the Private Placement
>     Memorandum, as amended or supplemented, shall not contain an untrue
>     statement of a material fact or omit to state a material fact necessary in
>     order to make the statements therein, in light of the circumstances under
>     which they were made, not misleading, and the Issuer shall make such
>     supplement or amendment available to the Dealer.
>  c. In the event that (i) the Issuer gives the Dealer notice pursuant to
>     Section 4.3(a), (ii) the Dealer does not notify the Issuer that it is then
>     holding Notes in inventory and (iii) the Issuer chooses not to promptly
>     amend or supplement the Private Placement Memorandum in the manner
>     described in clause (b) above, then all solicitations and sales of Notes
>     shall be suspended until such time as the Issuer has so amended or
>     supplemented the Private Placement Memorandum, and made such amendment or
>     supplement available to the Dealer.

Section 5.     Indemnification and Contribution.
 1. The Issuer will indemnify and hold harmless the Dealer, each individual,
    corporation, partnership, trust, association or other entity controlling the
    Dealer, any affiliate of the Dealer or any such controlling entity and their
    respective directors, officers, employees, partners, incorporators,
    shareholders, servants, trustees and agents (hereinafter the "Indemnitees")
    against any and all liabilities, penalties, suits, causes of action, losses,
    damages, claims, costs and expenses (including, without limitation, fees and
    disbursements of counsel) or judgments of whatever kind or nature (each a
    "Claim"), imposed upon, incurred by or asserted against the Indemnitees
    arising out of or based upon (i) any allegation that the Private Placement
    Memorandum, the Company Information or any information provided by the
    Issuer to the Dealer included (as of any relevant time) or includes an
    untrue statement of a material fact or omitted (as of any relevant time) or
    omits to state any material fact necessary to make the statements therein,
    in light of the circumstances under which they were made, not misleading or
    (ii) arising out of or based upon the breach by the Issuer of any agreement,
    covenant or representation made in or pursuant to this Agreement. This
    indemnification shall not apply to the extent that the Claim arises out of
    or is based upon Dealer Information.
 2. Provisions relating to claims made for indemnification under this Section 5
    are set forth on Exhibit B to this Agreement.
 3. In order to provide for just and equitable contribution in circumstances in
    which the indemnification provided for in this Section 5 is held to be
    unavailable or insufficient to hold harmless the Indemnitees, although
    applicable in accordance with the terms of this Section 5, the Issuer shall
    contribute to the aggregate costs incurred by the Dealer in connection with
    any Claim in the proportion of the respective economic interests of the
    Issuer and the Dealer; provided, however, that such contribution by the
    Issuer shall be in an amount such that the aggregate costs incurred by the
    Dealer do not exceed the aggregate of the commissions and fees earned by the
    Dealer hereunder with respect to the issue or issues of Notes to which such
    Claim relates. The respective economic interests shall be calculated by
    reference to the aggregate proceeds to the Issuer of the Notes issued
    hereunder and the aggregate commissions and fees earned by the Dealer
    hereunder.
    

Section 6.     Definitions.
 1.  "Claim" shall have the meaning set forth in Section 5.1.
 2.  "Company Information" at any given time shall mean the Private Placement
     Memorandum together with, to the extent applicable, (i) the Issuer's most
     recent report on Form 10-K filed with the SEC and each report on Form 10-Q
     or 8-K filed by the Issuer with the SEC since the most recent Form 10-K,
     (ii) the Issuer's most recent annual audited financial statements and each
     interim financial statement or report prepared subsequent thereto, if not
     included in item (i) above, (iii) the Issuer's and its affiliates' other
     publicly available recent reports, including, but not limited to, any
     publicly available filings or reports provided to their respective
     shareholders, (iv) any other information or disclosure prepared pursuant to
     Section 4.3 hereof and (v) any information prepared or approved by the
     Issuer for dissemination to investors or potential investors in the Notes.
 3.  "Dealer Information" shall mean material concerning the Dealer provided by
     the Dealer in writing expressly for inclusion in the Private Placement
     Memorandum.
 4.  "DTC" shall mean The Depository Trust Company.
 5.  "Exchange Act" shall mean the U.S. Securities Exchange Act of 1934, as
     amended.
 6.  "Indemnitee" shall have the meaning set forth in Section 5.1.
 7.  "Institutional Accredited Investor" shall mean an institutional investor
     that is an accredited investor within the meaning of Rule 501 under the
     Securities Act and that has such knowledge and experience in financial and
     business matters that it is capable of evaluating and bearing the economic
     risk of an investment in the Notes, including, but not limited to, a bank,
     as defined in Section 3(a)(2) of the Securities Act, or a savings and loan
     association or other institution, as defined in Section 3(a)(5)(A) of the
     Securities Act, whether acting in its individual or fiduciary capacity.
 8.  "Issuing and Paying Agency Agreement" shall mean the issuing and paying
     agency agreement described on the cover page of this Agreement, as such
     agreement may be amended or supplemented from time to time.
 9.  "Issuing and Paying Agent" shall mean the party designated as such on the
     cover page of this Agreement, as issuing and paying agent under the Issuing
     and Paying Agency Agreement, or any successor thereto in accordance with
     the Issuing and Paying Agency Agreement.
 10. "Non-bank fiduciary or agent" shall mean a fiduciary or agent other than
     (a) a bank, as defined in Section 3(a)(2) of the Securities Act, or (b) a
     savings and loan association, as defined in Section 3(a)(5)(A) of the
     Securities Act.
 11. "Private Placement Memorandum" shall mean offering materials prepared in
     accordance with Section 4 (including materials referred to therein or
     incorporated by reference therein) provided to purchasers and prospective
     purchasers of the Notes, and shall include amendments and supplements
     thereto which may be prepared from time to time in accordance with this
     Agreement (other than any amendment or supplement that has been completely
     superseded by a later amendment or supplement).
 12. "Qualified Institutional Buyer" shall have the meaning assigned to that
     term in Rule 144A under the Securities Act.
 13. "Regulation D" shall mean Regulation D (Rules 501 ct seq.) under the
     Securities Act.
 14. "Rule 144A" shall mean Rule 144A under the Securities Act.
 15. "SEC" shall mean the U.S. Securities and Exchange Commission.
 16. "Securities Act" shall mean the U.S. Securities Act of 1933, as amended.
 17. "Sophisticated Individual Accredited Investor" shall mean an individual who
     (a) is an accredited investor within the meaning of Regulation D under the
     Securities Act and (b) based on his or her pre-existing relationship with
     the Dealer, is reasonably believed by the Dealer to be a sophisticated
     investor (i) possessing such knowledge and experience (or represented by a
     fiduciary or agent possessing such knowledge and experience) in financial
     and business matters that he or she is capable of evaluating and bearing
     the economic risk of an investment in the Notes and (ii) having a net worth
     of at least $5 million.
     

Section 7.     General.
 1. Unless otherwise expressly provided herein, all notices under this Agreement
    to parties hereto shall be in writing and shall be effective when received
    at the address of the respective party set forth in the Addendum to this
    Agreement.
 2. This Agreement shall be governed by and construed in accordance with the
    laws of the State of New York, without regard to its conflict of laws
    provisions.
 3. The Issuer agrees that any suit, action or proceeding brought by the Issuer
    against the Dealer in connection with or arising out of this Agreement or
    the Notes or the offer and sale of the Notes shall be brought solely in the
    United States federal courts located in the Borough of Manhattan or the
    courts of the State of New York located in the Borough of Manhattan. EACH OF
    THE DEALER AND THE ISSUER WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY SUIT,
    ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS
    CONTEMPLATED HEREBY.
 4. This Agreement may be terminated, at any time, by the Issuer, upon one
    business day's prior notice to such effect to the Dealer, or by the Dealer
    upon one business day's prior notice to such effect to the Issuer. Any such
    termination, however, shall not affect the obligations of the Issuer under
    Sections 3.7, 5 and 7.3 hereof or the respective representations,
    warranties, agreements, covenants, rights or responsibilities of the parties
    made or arising prior to the termination of this Agreement.
 5. This Agreement is not assignable by either party hereto without the written
    consent of the other party; provided, however, that the Dealer may assign
    its rights and obligations under this Agreement to any affiliate of the
    Dealer.
 6. This Agreement may be signed in any number of counterparts, each of which
    shall be an original, with the same effect as if the signatures thereto and
    hereto were upon the same instrument.
 7. This Agreement is for the exclusive benefit of the parties hereto, and their
    respective permitted successors and assigns hereunder, and shall not be
    deemed to give any legal or equitable right, remedy or claim to any other
    person whatsoever. No purchaser of any of the Notes from the Dealer shall be
    deemed a successor or assign by reason merely of such purchase.

    IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date and year first above written.

Federated Department Stores, Inc., as Issuer

By: /s/ Karen M. Hoguet
Name: Karen M. Hoguet
Title: Senior Vice President and Chief Executive Officer

Banc of America Securities LLC, as Dealer

By: /s/ Stephen R. Austen
Name: Stephen R. Austen
Title: Managing Director


 


ADDENDUM

The following additional clauses shall apply to the Agreement and be deemed a
part thereof.

 1. The other dealers referred to in clause (b) of Section 1.2 of the Agreement
    are Goldman, Sachs & Co. and JP Morgan Securities Inc.
 2. The addresses of the respective parties for purposes of notices under
    Section 7.1 are as follows:



For the Issuer:

Federated Department Stores, Inc.

Address:

7 West Seventh Street
Cincinnati, Ohio 45202

Attention:

Susan P. Storer

Telephone number:

513-579-7775

Fax number:

513-579-7393



For the Dealer:

Banc of America Securities LLC

Address:

600 Montgomery Street
Mail Code CA5-801-15-31
San Francisco, California 94111

Attention:

Manager

Telephone number:

415-913-3689

Fax number:

415-913-6288

 

 

EXHIBIT A

FORM OF LEGEND FOR
PRIVATE PLACEMENT MEMORANDUM AND NOTES

THE NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "ACT"), OR ANY OTHER APPLICABLE SECURITY LAW, AND OFFERS AND SALES THEREOF
MAY BE MADE ONLY IN COMPLIANCE WITH AN APPLICABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER WILL BE DEEMED TO REPRESENT THAT IT
HAS BEEN AFFORDED AN OPPORTUNITY TO INVESTIGATE MATTERS RELATING TO THE ISSUER
AND THE NOTES, THAT IT IS NOT ACQUIRING SUCH NOTE WITH A VIEW TO ANY
DISTRIBUTION THEREOF AND THAT IT IS EITHER (A) AN INSTITUTIONAL INVESTOR OR
SOPHISTICATED INDIVIDUAL INVESTOR THAT IS AN ACCREDITED INVESTOR WITHIN THE
MEANING OF RULE 501(a) UNDER THE ACT AND WHICH, IN THE CASE OF AN INDIVIDUAL,
(i) POSSESSES SUCH KNOWLEDGE AND EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS
THAT HE OR SHE IS CAPABLE OF EVALUATING AND BEARING THE ECONOMIC RISK OF AN
INVESTMENT IN THE NOTES AND (ii) HAS A NET WORTH OF AT LEAST $5 MILLION (AN
"INSTITUTIONAL ACCREDITED INVESTOR" OR "SOPHISTICATED INDIVIDUAL ACCREDITED
INVESTOR", RESPECTIVELY) AND THAT EITHER IS PURCHASING NOTES FOR ITS OWN
ACCOUNT, IS A U.S. BANK (AS DEFINED IN SECTION 3(a)(2) OF THE ACT) OR A SAVINGS
AND LOAN ASSOCIATION OR OTHER INSTITUTION (AS DEFINED IN SECTION 3(a)(5)(A) OF
THE ACT) ACTING IN ITS INDIVIDUAL OR FIDUCIARY CAPACITY OR IS A FIDUCIARY OR
AGENT (OTHER THAN A U.S. BANK OR SAVINGS AND LOAN ASSOCIATION) PURCHASING NOTES
FOR ONE OR MORE ACCOUNTS EACH OF WHICH IS SUCH AN INSTITUTIONAL ACCREDITED
INVESTOR OR SOPHISTICATED INDIVIDUAL ACCREDITED INVESTOR (i) WHICH ITSELF
POSSESSES SUCH KNOWLEDGE AND EXPERIENCE OR (ii) WITH RESPECT TO WHICH SUCH
PURCHASER HAS SOLE INVESTMENT DISCRETION; OR (B) A QUALIFIED INSTITUTIONAL BUYER
("QIB") WITHIN THE MEANING OF RULE 144A UNDER THE ACT WHICH IS ACQUIRING NOTES
FOR ITS OWN ACCOUNT OR FOR ONE OR MORE ACCOUNTS, EACH OF WHICH IS A QIB AND WITH
RESPECT TO EACH OF WHICH THE PURCHASER HAS SOLE INVESTMENT DISCRETION; AND THE
PURCHASER ACKNOWLEDGES THAT IT IS AWARE THAT THE SELLER MAY RELY UPON THE
EXEMPTION FROM THE REGISTRATION PROVISIONS OF SECTION 5 OF THE ACT PROVIDED BY
RULE 144A. BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER THEREOF SHALL ALSO BE
DEEMED TO AGREE THAT ANY RESALE OR OTHER TRANSFER THEREOF WILL BE MADE ONLY (A)
IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER THE ACT, EITHER (1) TO THE
ISSUER OR TO BANC OF AMERICA SECURITIES LLC OR ANOTHER PERSON DESIGNATED BY THE
ISSUER AS A PLACEMENT AGENT FOR THE NOTES (COLLECTIVELY, THE "PLACEMENT
AGENTS"), NONE Of WHICH SHALL HAVE ANY OBLIGATION TO ACQUIRE SUCH NOTE, (2)
THROUGH A PLACEMENT AGENT TO AN INSTITUTIONAL ACCREDITED INVESTOR, SOPHISTICATED
INDIVIDUAL ACCREDITED INVESTOR OR A QIB, OR (3) TO A QIB IN A TRANSACTION THAT
MEETS THE REQUIREMENTS OF RULE 144A AND (B) IN MINIMUM AMOUNTS OF $250,000.

 

 

EXHIBIT B

Further provisions relating to INDEMNIFICATION



The Issuer agrees to reimburse each Indemnitee for all expenses (including
reasonable fees and disbursements of internal and external counsel) as they are
incurred by it in connection with investigating or defending any loss, claim,
damage, liability or action in respect of which indemnification may be sought
under Section 5 of the Agreement (whether or not it is party to any such
proceedings).
 b. Promptly after receipt by an Indemnitee of notice of the existence of a
    Claim, such Indemnitee will, if a claim in respect thereof is to be made
    against the Issuer, notify the Issuer in writing of the existence thereof;
    provided that (i) the omission so to notify the Issuer will not relieve the
    Issuer from any liability which it may have hereunder unless and except to
    the extent it did not otherwise learn of such Claim and such failure results
    in the forfeiture by the Issuer of substantial rights and defenses, and (ii)
    the omission so to notify the Issuer will not relieve it from liability
    which it may have to an Indemnitee otherwise than on account of this
    indemnity agreement. In case any such Claim is made against any Indemnitee
    and it notifies the Issuer of the existence thereof, the Issuer will be
    entitled to participate therein, and to the extent that it may elect by
    written notice delivered to the Indemnitee, to assume the defense thereof,
    with counsel reasonably satisfactory to such Indemnitee; provided that if
    the defendants in any such Claim include both the Indemnitee and the Issuer,
    and the Indemnitee shall have concluded that there may be legal defenses
    available to it which are different from or additional to those available to
    the Issuer, the Issuer shall not have the right to direct the defense of
    such Claim on behalf of such Indemnitee, and the Indemnitee shall have the
    right to select separate counsel to assert such legal defenses on behalf of
    such Indemnitee. Upon receipt of notice from the Issuer to such Indemnitee
    of the Issuer's election so to assume the defense of such Claim and approval
    by the Indemnitee of counsel, the Issuer will not be liable to such
    Indemnitee for expenses incurred thereafter by the Indemnitee in connection
    with the defense thereof (other than reasonable costs of investigation)
    unless (i) the Indemnitee shall have employed separate counsel in connection
    with the assertion of legal defenses in accordance with the proviso to the
    next preceding sentence (it being understood, however, that the Issuer shall
    not be liable for the expenses of more than one separate counsel (in
    addition to any local counsel in the jurisdiction in which any Claim is
    brought), approved by the Dealer, representing the Indemnitee who is party
    to such Claim), (ii) the Issuer shall not have employed counsel reasonably
    satisfactory to the Indemnitee to represent the Indemnitee within a
    reasonable time after notice of existence of the Claim or (iii) the Issuer
    has authorized in writing the employment of counsel for the Indemnitee. The
    indemnity, reimbursement and contribution obligations of the Issuer
    hereunder shall be in addition to any other liability the Issuer may
    otherwise have to an Indemnitee and shall be binding upon and inure to the
    benefit of any successors, assigns, heirs and personal representatives of
    the Issuer and any Indemnitee. The Issuer agrees that without the Dealer's
    prior written consent, it will not settle, compromise or consent to the
    entry of any judgment in any Claim in respect of which indemnification may
    be sought under the indemnification provision of the Agreement (whether or
    not the Dealer or any other Indemnitee is an actual or potential party to
    such Claim).